Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1 Mar 2021 with respect to the independent claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7-9, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno (US Pat No 4,208,176, hereinafter “Salerno”) in view of Charles L. Thomas et al., “Solidification Sensing for Closed Loop Control of Injection Molding Time,” Advances in Polymer Technology, Vol. 15, No. 2,151-163  (1996) (NPL copy provided herewith, hereinafter “Thomas”). 

Regarding claim 1, Salerno teaches a method for determining whether a part is ready to be ejected from a mold cavity during an injection molding cycle (see abstract), the method comprising: 
measuring at least one non-time dependent variable during the injection molding cycle (the abstract teaches “terminating machine functions in response to actual, physical properties 
upon the measured at least one non-time dependent variables reaching a threshold value indicative of the part being structurally sound, ejecting the part from the mold cavity (the abstract teaches “means are provided for ending the holding pressure and initiating the cold/cure portion of the cycle in response to actual, physical conditions of the plastic in the mold, such as pressure or temperature, and means are provided for opening the clamp to eject the molded part and thus end the cold/cure portion of the cycle in response to actual, physical properties of the plastic in the mold, such as pressure or temperature”).  

Salerno is silent to measuring at least one of a hardness value measured via a hardness sensor, a density value using ultrasonic transmission, a part thickness value, or a delta-e value as a non-time dependent variable. 

In the same field of endeavor Thomas teaches that ultrasonic sensing may be used to detect polymer solidification (p. 154). Thomas further teaches that an optical sensor and a cavity pressure sensor may be used as well to sense mold conditions and cycle time (see Fig. 2; also p.152). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing the present application to combine the non-dependent variable measurements of Salerno with the mold sensors of Thomas. Salerno teaches using various sensors to detect when an article is ready to be ejected according to a non-time dependent variable (col. 7 ll. 57-65). 

Regarding claim 2, Salerno teaches wherein the at least one non-time dependent variable may be measured at a location inside of the mold cavity (pressure transducer 19 and temperature transducer 35 are located inside the mold cavity for measuring inside the mold cavity, see Fig. 2).  

Regarding claim 7, Salerno generally teaches that temperature and pressure are measured inside of the mold cavity. However, Salerno also teaches that the embodiments include variations where pressures or temperatures are measured outside of the mold cavity at the screw nozzle or in the screw barrel, or the back pressure on the hydraulic means (col. 7 ll. 57-65).
It would have been obvious to measure temperature or pressure outside of the mold cavity, as Salerno specifically envisions this variation. 
Further, Thomas teaches that the acoustic sensors may be placed outside of the mold chamber (see Fig. 2 show ultrasonic sensors on opposite sides of the mold).


Further, Thomas teaches that previous acoustic signals may be used in subsequent cycles (p.160). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Thomas and Salerno, as Salerno teaches the modification of subsequent trials by data from previous trials. 

Regarding claim 9, Salerno teaches a method for determining whether an injection molded part is ready to be ejected from an injection mold cavity (see abstract), the method comprising: 
measuring one or more non-time dependent variables (temperature and pressure are measured, see abstract); 
upon the measured one or more non-time dependent variables reaching a threshold value indicative of the part being structurally sound, ejecting the part from the mold cavity (col. 5 l. 55 to col. 6 l. 19 teaches that the cool/cure set pressure is a point where the part is sufficiently solidified to be ejected without deforming the part).

Salerno generally teaches that temperature and pressure are measured inside of the mold cavity. However, Salerno also teaches that the embodiments include variations where pressures 
Salerno fails to teach measuring at least one of a hardness value measured via a hardness sensor, a density value using ultrasonic transmission, a part thickness value, or a delta-e value as a non-time dependent variable. 

In the same field of endeavor Thomas teaches that ultrasonic sensing may be used to detect polymer solidification (p. 154) and the ultrasonic sensors may be outside of the mold cavity (see Fig. 2). Thomas further teaches that an optical sensor and a cavity pressure sensor may be used as well to sense mold conditions and cycle time (see Fig. 2; also p.152). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing the present application to combine the non-dependent variable measurements of Salerno with the mold sensors of Thomas. Salerno teaches using various sensors to detect when an article is ready to be ejected according to a non-time dependent variable (col. 7 ll. 57-65). Salerno teaches that the molding cycle could be configured to respond to any parameter based on actual molding conditions (col. 7 ll. 57-65 states “It is to be noted that the invention contemplates molding control apparatus which is responsive to any parameters based on actual molding conditions . . .”). Thomas merely uses the monitoring of a different type of molding condition based on ultrasonic sensors. Further, Thomas teaches that using time-dependent cycle control can prevent inconsistent moldings and decrease the cost of the part (see abstract). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine the two because they both teach time-independent cycle control.

In the same field of endeavor Thomas teaches that solidification (i.e. hardening) may be measured via ultrasonic measurements (p. 154). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing the present application to combine the non-dependent variable measurements of Salerno with the mold sensors of Thomas. Salerno teaches using various sensors to detect when an article is ready to be ejected according to a non-time dependent variable (col. 7 ll. 57-65). Salerno teaches that the molding cycle could be configured to respond to any parameter based on actual molding conditions (col. 7 ll. 57-65 states “It is to be noted that the invention contemplates molding control apparatus which is responsive to any parameters based on actual molding conditions . . .”). Thomas merely uses the monitoring of a different type of molding condition based on ultrasonic sensors. Further, Thomas teaches that using time-dependent cycle control can prevent inconsistent moldings and decrease the cost of the part (see abstract). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine the two because they both teach time-independent cycle control.

Regarding claim 15, Salerno teaches in a subsequent injection molding cycle, using the measured variable from the previous injection molding cycle to determine when the part is structurally sound for ejection from the mold cavity (col. 5 l. 55 to col. 6 l. 19 teaches a dynamic cool/cure set pressure that is empirically determined, i.e. in a first injection molding cycle the set pressure is determined; col. 5 l. 55 to col. 6 l. 19 teaches that the cool/cure set pressure may be used in a subsequent injection step).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Thomas and Salerno, as Salerno teaches the modification of subsequent trials by data from previous trials.  

Regarding claim 16, Salerno teaches a method for determining whether an injection molded part is ready to be ejected from an injection mold cavity (see abstract), the method comprising: 
in a first injection molding cycle, injecting a first shot of molten plastic material into a mold cavity (col. 5 l. 55 to col. 6 l. 19 teaches a dynamic cool/cure set pressure that is empirically determined, i.e. in a first injection molding cycle the set pressure is determined); 
during the first injection molding cycle, measuring a first non-time dependent variable value of a non-time dependent variable (col. 5 l. 55 to col. 6 l. 19 teaches a dynamic cool/cure set pressure that is empirically determined, i.e. in a first injection molding cycle the set pressure is determined; the set pressure is a non-time dependent variable, see the abstract), the first non-time dependent variable value being indicative of a part being structurally sound (col. 5 l. 55 to col. 6 l. 19 teaches that the cool/cure set pressure is a point where the part is sufficiently solidified to be ejected without deforming the part); 
during a second injection molding cycle subsequent to the first injection molding cycle, injecting a second shot of molten plastic material into the mold cavity (col. 5 l. 55 to col. 6 l. 19 teaches that the cool/cure set pressure is a point after injection of molten plastic into a mold); 

ejecting the part from the mold cavity when the second non-time dependent variable value is approximately equal to the first non-time dependent variable value (col. 5 l. 55 to col. 6 l. 19 teaches that when the cool/cure set pressure is reached a signal is sent to nor gate 33 and nand gate 34, which initiate the ejection of the part, see col. 7 ll. 24-34).  

Salerno fails to teach measuring at least one of a hardness value measured via a hardness sensor, a density value using ultrasonic transmission, a part thickness value, or a delta-e value as a non-time dependent variable. 

In the same field of endeavor Thomas teaches that ultrasonic sensing may be used to detect polymer solidification (p. 154) and the ultrasonic sensors may be outside of the mold cavity (see Fig. 2). Thomas further teaches that an optical sensor and a cavity pressure sensor may be used as well to sense mold conditions and cycle time (see Fig. 2; also p.152). Further, Thomas teaches that previous acoustic signals may be used in subsequent cycles (p.160). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing the present application to combine the non-dependent variable measurements of Salerno with the mold sensors of Thomas. Salerno teaches using various sensors to detect when an article is ready to be ejected according to a non-time dependent variable (col. 7 ll. 57-65). Salerno teaches that the molding cycle could be configured to respond to any parameter based on 

Regarding claim 18, Salerno teaches wherein the first non-time dependent variable value is measured prior to ejecting the part from the mold cavity (col. 7 ll. 24-34 teach that pressure or temperature are measured prior to a part ejected from the mold cavity).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno in view of Thomas and further in view of Kukla (US 20150028507 A1, hereinafter “Kukla”). 

Regarding claim 19, Solerno fails to teach measuring the first non-time dependent variable value is measured after the part produced during the first injection molding cycle is ejected from the mold cavity.
In the same field of endeavor Kukla teaches that the failure of a part (i.e. the part has not solidified sufficiently) after it has been ejected from a molding tool may be used to determine whether future manufacturing cycles may be modified ([0021]). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anthony J. Bur et al., “In-Line Optical Monitoring of Polymer Injection Molding,” POLYMER ENGINEERING AND SCIENCE, APRIL 1994, Vol. 34, No. 8 (teaching the measurement of crystallization as it relates to an injection molding cycle). 

Wang et al., “On-Line Ultrasonic  Monitoring of the Injection Molding Process,” POLYMER ENGINEERING AND SCIENCE, FEBRUARY 1997, Vol. 37, No. 2 (teaching measuring via ultrasonic waves, including gap creation/part thickness, see Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








 
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742